Citation Nr: 1509573	
Decision Date: 03/06/15    Archive Date: 03/17/15

DOCKET NO.  13-11 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Whether the character of the appellant's discharge from service constitutes a bar to Department of Veterans Affairs (VA) monetary benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The appellant had active service from July 1997 to February 1999; he was discharged under other than honorable conditions.  

This matter comes before the Board of Veterans' Appeals (Board) from an April 2012 RO administrative decision which determined that the appellant's active service was under dishonorable conditions for VA purposes, because of willful and persistent misconduct, thus constituting a bar to VA monetary benefits.  

In November 2014, the appellant appeared at a Board hearing held at the RO (i.e., Travel Board hearing).  A transcript is of record.


FINDINGS OF FACT

1.  The appellant's service was terminated by a discharge under other than honorable conditions.

2. The actions that led to the appellant's discharge from service constituted willful and persistent misconduct.

3. The appellant was not insane at the time of the offenses that led to his discharge from service under other than honorable conditions.


CONCLUSION OF LAW

The character of the appellant's discharge from service is a bar to the payment of VA compensation benefits.  38 U.S.C.A. §§ 101(2), 5303(b) (West 2014); 38 C.F.R. §§ 3.1, 3.12, 3.301(c)(3) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act (VCAA) Compliance

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In a letter dated in March 2010, prior to the initial adjudication of the claim, the RO advised the claimant of information necessary to substantiate the claim.  He was advised of the type of evidence that could help him establish that his service was not dishonorable.  During the Travel Board hearing, the undersigned Veterans Law Judge discussed the issue on appeal with the appellant and his representative as well as the evidence needed to prevail in his claim.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  The appellant and his representative evidenced a full understanding of all matters discussed.  

Under the VCAA, the VA also has a duty to assist the claimant by making all reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2014).  In this case, VA obtained the claimant's service treatment and personnel records.  Inasmuch as there is no evidence that he was insane at the time he committed the offenses leading to his other than honorable discharge, as discussed below, an examination or medical opinion is not required.  

The claimant argues that his wife at the time (a fellow service member) was sexually assaulted in service, and that this contributed to his misconduct.  He requests that her personnel records be obtained in support of his contention.  The United States Court of Appeals for Veterans Claims (Court) has held that under certain circumstances, portions of a third party's service records may be obtained if relevant to a claim.  Hyatt v. Nicholson, 21 Vet. App. 390 (2007).  Subsequently, the VA issued a Precedent General Counsel Opinion outlining the circumstances and procedures to be followed in such instances.  Specifically, VA is generally obligated under 38 U.S.C. § 5103(A) to make reasonable efforts to obtain records pertaining to a service member other than the veteran who is seeking VA benefits if: (a) those records were adequately identified, would be relevant to the veteran's claim, and would aid in substantiating the claim; and (b) VA would be authorized to disclose the relevant portions of such records to the veteran under the Privacy Act and 38 U.S.C. §§ 5701 and 7332.  VAOPGCPREC 5-2014 (August 12, 2014).  The OGC opinion noted that VA adjudicators generally may not consider documents that cannot be disclosed to the claimant.  As such, the opinion addressed the scope of VA's ability under the Privacy Act to disclose to the claimant those VA records pertaining to another individual; and provided instructions on how to request records pertaining to another individual that are in the custody of the Department of Defense or other Federal agency, among other situations.  The opinion also addressed how to include any documents that are obtained in the claims file.  Id. 

Thus, in procuring the records of another service member, the records must first be relevant and aid in substantiating the claim.  "Relevant evidence" is defined as "evidence having any tendency to make the existence of any fact that is of consequence to the determination of the action more probable or less probable than it would be without the evidence."  Hyatt, at 394, citing FRE 401.  Here, the only violation claimed by the appellant to have been directly affected by the purported sexual assault of his wife was the unauthorized absence, which he states was due to a phone call to his wife after the assault.  Even disregarding this one incident, however, there is ample evidence of the appellant's misconduct, as discussed below.  The outcome of the appeal does not depend on the determination as to whether or not the assault occurred.  The records are thereby not deemed to be relevant evidence.  

Available service personnel records contain some illegible records, and so cannot be assumed to be entirely complete.  However, the National Personnel Records Center (NPRC) stated, on supplying the records, that the best copies possible had been provided.  DPRIS also informed VA that they had no records pertaining to the appellant.  Therefore, the Board finds that all available service department records have been obtained.  

Thus, the Board finds that all necessary notification and development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Significantly, neither the appellant nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Summary of Service Records

As noted above, available service personnel records contain some illegible records, and so cannot be assumed to be entirely complete.  These records show that the appellant received at least three instances of non-judicial punishment (NJP) for violations of the UCMJ.  The first, dated September 1, 1998, was based on his having used provoking speech and gestures towards a corporal by raising his voice, speaking in a disrespectful tone, and using rude body language in August 1998.  His punishment included restriction.

The second NJP, dated in October 1998, was based on two offenses; first, on or about September 7, 1998, he was found to be on unauthorized absence from his appointed place of duty, i.e., a 3 p.m. restriction muster.  The second was that on or about September 8, 1998 from 7:30 to 8:45 a.m., he was on unauthorized absence from his appointed place of duty, which was the "PMI shack."  This resulted in additional punishment including a lengthier restriction.

The third NJP, entered in January 1999, included multiple offenses.  On October 25, 1998 and/or November 2, 1998, he broke restriction.  On November 10, 1998, he was disrespectful toward a gunnery sergeant.  

In addition to these company-wide instances of NJP, he received counseling at the platoon level.  Counseling reports dated in November 1998 show that he was counseled for falling asleep at his post, which caused him to be relieved from guard duty.  He received several platoon counselings regarding the policing of his room.  On the legible portion of the recommendation for administrative separation, his having been counseled twice in two weeks regarding the cleanliness of his barracks room was noted as an example of defiance of authority, and served as an early warning of his poor adjustment to Marine Corps life.

He had also been counseled regarding negligence in handling issues surrounding his personally owned vehicle (POV) and driving privileges which culminated in suspension of his base driving privileges on October 21, 1998.  Specifically, in August 1998, he was counseled for two counts of failure to obey a lawful order.  He had been ordered to obtain written estimates for his vehicle on August 21, 1998, which he failed to accomplish.  He had been ordered not to leave the base in his vehicle for fear that the vehicle's state of disrepair posed a safety hazard; however, on August 23, 1998, he drove his vehicle off base.

His driving privileges were suspended in October 1998, because he had received a speeding ticket in the state of Florida, and had not paid the fine, which had resulted in the suspension of his license.  This also made his California license invalid.  He needed to pay the fine in Florida, show proof of reinstatement to the chain of command and Provost Marshal's office and refrain from further involvement of the discreditable nature with military or civil authorities. 

The counseling report dated November 24, 1998 informed the appellant that he had been repeatedly counseled and reprimanded for his pattern of misconduct.  As a result of his "horrendous" behavior, the next incident of discreditable nature would result in his being referred to a special court-martial.  

However, in January 1999, he called a fellow Marine an offensive name, and threatened him as well.  Later, on January 19, 1999, the serviceman and his wife came forward and stated voluntarily that they were both suicidal.  Consequently, the command referred them for evaluation, for suicidal ideations, which were not clinically substantiated by medical officials.  

As for service treatment records, they show that in January 1998, the appellant was referred for a mental health evaluation, due to complaints of stress and statements given by peers stating that member stated he wanted to kill himself.  He denied making this statement.  He said that he had said he would "rather die than go to the school of infantry."  By way of history, he stated he had no family history of psychological problems and no problems with friends, and was very outgoing.  He said he had no problems in-house growing up, no emotional, physical or sexual abuse, and no disciplinary problems.  He said he had enlisted to become an officer.  His present stressors were that fellow Marines were harassing him, and he was not advancing with the present MOS.  

A mental health evaluation the following day noted that he appeared to be very angry and took his anger out on inanimate objects.  He stated that he had been having problems with fellow Marines who were harassing him.  He stated that he was not contemplating suicide.  He volunteered, however, that he had been under stress lately (about the last month) and that he had responded with anger spurts for two weeks, during which time he had thrown articles of clothing in a drawer at his barracks door, but done no harm to others.  He was unable to identify any specific precipitants to explain these recent uncharacteristic outbursts, but felt he may be reacting angrily due to problems with his course work.  Notably, he denied family, command, relationship, and other significance stresses.  Mental status examination was essentially normal.  He denied symptoms consistent with depression.  He denied an offer to attend the mental hygiene clinic, indicating that he felt he had no problems.  The assessment was rule out mental health diagnosis.

In October 1998, he sought mental health treatment due to stress.  His third NJP was pending.  He had been married in August 1998, and his wife was now in Japan on active duty in the Navy.  He had not been able to obtain a transfer to Japan to be with his wife.  He felt that if he could get out of his company, he could do fine.  He wanted to remain in the Marine Corps.  By way of history, family history was negative.  The provisional diagnosis was situational adjustment disorder.  However, the final summary noted a diagnosis of inadequate traits; personality disorder not specified with inadequate traits.  If solid leadership efforts failed to keep his behavior in line, his command should undertake administrative separation for unsuitability, due to a personality disorder.  He would profit from stress management, and other classes that would help with better being organized in communicating more effectively.

On January 19, 1999, he was referred for a mental health evaluation by his chaplain.  He had recently been married, had three NJPs in the last few months, and had been in the brig from November to December, 1998.  His wife had been recently posted to Japan, and he had military life stresses.  He did not have symptoms of depression, or suicidal or homicidal ideation.  He stated he felt happy when he was with his wife.  He felt his problems would be solved if he could get posted to Japan, or get out of the Marine Corps.  It was noted that the appellant and his wife had been observed in the waiting room talking very happily, playing games.  There was a normal mental status examination.  The impression was military and life stresses, adjustment problems to Marine Corps, and no risk of suicide.  Separation examination did not note any psychiatric abnormalities.  

III.  Analysis

As a threshold matter, a claimant must first establish, by a preponderance of the evidence, that the former service member upon whose service such benefits are predicated has attained the status of veteran.  Holmes v. Brown, 10 Vet. App. 38, 40 (1997); Aguilar v. Derwinski, 2 Vet. App. 21 (1991).  A "veteran" is "a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable."  38 U.S.C.A. § 101(2) (West 2014); 38 C.F.R. § 3.1(d) (2014).

The appellant was discharged from service under other than honorable conditions for a pattern of misconduct.  Pension, compensation, or dependency and indemnity compensation is not payable unless the period of service on which the claim was based was terminated by a discharge or release under conditions other than dishonorable.  See 38 U.S.C.A. § 101(2); 38 C.F.R. § 3.12(a).  Thus, it must be determined whether the appellant's under other than honorable conditions discharge was under dishonorable conditions.

A discharge or release because of one of the following offenses is considered to have been issued under "dishonorable" conditions, unless it is found that the person was insane at the time of committing the offense causing such a discharge:  (1) acceptance of an undesirable discharge to escape trial by general court-martial; (2) mutiny or spying; (3) an offense involving moral turpitude (generally includes conviction of a felony); (4) willful and persistent misconduct.  This includes a discharge under other than honorable conditions, if it is determined that it was issued because of willful and persistent misconduct.  A discharge because of a minor offense will not, however, be considered willful and persistent misconduct if service was otherwise honest, faithful and meritorious.  38 C.F.R. § 3.12(d) (2014).

Willful misconduct means an act involving conscious wrongdoing or known prohibited action.  An act is willful misconduct where it involves deliberate or intentional wrongdoing with knowledge of or wanton and reckless disregard of its probable consequences.  Mere technical violation of police regulations or ordinances will not per se constitute willful misconduct.  38 C.F.R. § 3.1(n) (2014).  Nevertheless, offenses that interfere with one's military duties or preclude their performance are not minor.  See Stringham v. Brown, 8 Vet. App. 445, 448 (1995); Cropper v. Brown, 6 Vet. App. 450, 452-453 (1994).  


The appellant contends that the events that led to his undesirable discharge were due to a combination of extraneous factors, including a reaction to an abusive childhood, and, during service, the death of his grandfather, serious illness of his mother, serious injury suffered by his sister, and sexual assault of his then-wife.  

He has provided explanations which he feels mitigate some of the offenses noted in service.  In an August 2010 written statement, he said that after he got the traffic ticket in Florida, he could not appear for a Court date because he had been transferred to California.  He said that his mother had told him she would take care of it, but it had not been taken care of.  He felt that the incidents regarding his automobile and driver's license in service were due to a misunderstanding regarding what actions he was supposed to take.  He said his first NJP had resulted when the corporal involved had hung up his call to his wife.  He said that breaking restriction resulted from his going to eat dinner with his wife.  He said the time that he was late was due to his finding out that his sister was hit by the truck and didn't know her condition.  The disrespect toward the gunnery sergeant had come about when he had tried to defend himself from that individual's insults by "contradicting" the gunnery sergeant.  He also stated that while his wife had been stationed in Japan, she had lost a baby, and also been sexually assaulted.  They were subsequently divorced less than a year after their marriage due to the distance and emotional turmoil.  

At his hearing before the undersigned, he provided other details concerning his claimed extenuating circumstances.  He stated that he had excelled in boot camp, but his problems all began after the traffic ticket incident.  He said that he had not been allowed leave to visit his mother when she was sick, or his sister when she had been hit by a car.  (However, elsewhere, he said that instead of going to the hospital, his sister had run a race after the accident, which had led to a scholarship.)  

He said that the incident with the gunnery sergeant had been when that individual had touched him on the lapel, and he had asked him not to.  However, in his earlier statement, he said it had resulted from insulting remarks from the gunnery sergeant, in particular, calling him "Boy."  He said that the unauthorized absence had been due to a phone call, which had been from his wife, who had been raped.  However, again, this does not correspond with his earlier written statement, in which he indicated that the conversation with his wife was concerning the denial of his transfer to Japan.  

He also indicated he had been charged with an unauthorized absence due to his wife's returning from Japan and staying with him for a few days; according to his statement, she had been on unauthorized absence, but she had been excused and the unauthorized absence somehow was imputed to the appellant.  It is not clear if this explanation was related to the two reports dated January 19, 1999, which included a personnel record noting that the serviceman and his wife both claimed to be suicidal, but suicidal ideations were not clinically substantiated by medical officials.  The other report concerned the medical evaluation that date, which observed the appellant and his wife talking very happily and playing games in the waiting room.  There was a normal mental status examination, with no risk suicide.  The implication was that the appellant and his wife were attempting to effect an assignment to the same location, and the Board is of the opinion that had the sexual assault of his wife occurred by this point, the appellant would have made some mention of it to support his goal.  All he mentioned at the time was his wish to be stationed with his wife.  

He said he was not given any assistance by the military regarding his problems, offered legal representation, or an appearance before a Board.  However, the service personnel records show that he initialed statements stating he had been afforded an opportunity for legal representation.  He said he felt pressured to sign, because otherwise there would be significant delays, and at that point, he just wanted out.  This is not the same as not being offered legal recourse.

The evidence shows that during the appellant's last several months of service, he was cited for numerous disciplinary violations.  Although some of the appellant's individual offenses may be considered to be minor in a civilian context, the military demands a different standard of conduct.  Indeed, the Court has held that misconduct that interferes with the performance of military duties is not minor.  See Stringham, Cropper.  Failure to be at one's appointed place of duty, or to obey orders interferes with the performance of duty.  Taken as a whole, the repetitive offenses demonstrate a pattern of misconduct which was both willful and persistent.  

Moreover, there is no evidence that his service was "otherwise honest, faithful, and meritorious."  As noted above, his discipline and performance problems were of substantial duration.  He was noted to be a negative influence to his unit one of the partially legible reports.  There are no positive reports; in contrast to his representative's assertion at the hearing, the Board has been unable to find any statement recommending an honorable discharge.  The burden is on the appellant to establish, by a preponderance of the evidence, that he has a qualifying discharge, but he has not provided any evidence of honest, faithful, or meritorious service, except that he states he excelled in boot camp.  In contrast, the misconduct episodes stretched over the last several months of service, the entirety of which was less than two years.  Additionally, there is no service, such as in a theater of war, which could be considered, on its face, meritorious, and thus mitigate his misconduct.  In this regard, although he served during a wartime period, his service was all domestic.  

There is also no evidence that the appellant was insane at the time he committed the acts in question.  See 38 C.F.R. § 3.12(b).  He contends that he was young at the time, and suffering from the effects of an abusive father.  However, he was 18 years old when he enlisted, a typical age for military enlistment, and yet the appellant's conduct, in comparison with these other individuals, was considered unacceptable on numerous occasions.  Additionally, during service, he denied any history of family problems such as abuse.  While he had personality disorder traits noted in service, there was no indication that due to disease, he had a more or less prolonged deviation from his normal method of behavior, interfered with the peace of society, or has so departed (become antisocial) from the accepted standards of the community to which by birth and education he belongs as to lack the adaptability to make further adjustment to the social customs of the community in which he resided.  See 38 C.F.R. § 3.354(a) (definition of insanity).  His only argument concerning his mental status was that he was very young at the time, but even a degree of immaturity is not the same thing as being insane.  

The appellant also submitted testimonials from individuals concerning more recent, post-service exemplary behavior.  However, the Board must consider his conduct at the time of the offenses, not his testimony regarding his responsible conduct after service.  Based on all the evidence, the Board concludes that the appellant's other than honorable discharge was due to willful and persistent misconduct, and such period of service is dishonorable for VA purposes and is a bar to VA compensation benefits based on such period of service.  The weight of the evidence is against the claim; thus, the appellant has failed to establish, by a preponderance of the evidence, that he is a "veteran" (with a qualifying discharge), and the reasonable doubt doctrine is not for application.  See Holmes, Aguilar, supra.  


ORDER

The appellant's discharge from service was under dishonorable conditions, and constitutes a bar to VA compensation benefits; the appeal is denied.  




______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


